   Case 2:19-cv-00328-MHT-JTA Document 15 Filed 11/16/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


PHILLIPPI S. LOWE,                  )
                                    )
     Plaintiff,                     )
                                    )         CIVIL ACTION NO.
     v.                             )           2:19cv328-MHT
                                    )                (WO)
STATE OF ALABAMA,                   )
                                    )
     Defendant.                     )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's         objections       (doc.     no.    13)      are

overruled.

    (2) The       United          States      Magistrate       Judge's

recommendation (doc. no. 12) is adopted.

    (3) This lawsuit is dismissed without prejudice.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket     as   a   final   judgment

pursuant   to   Rule   58    of    the     Federal    Rules   of    Civil
   Case 2:19-cv-00328-MHT-JTA Document 15 Filed 11/16/20 Page 2 of 2




Procedure.

    This case is closed.

    DONE, this the 16th day of November, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
